277 S.W.3d 357 (2009)
Charles L. MILLER, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 69168.
Missouri Court of Appeals, Western District.
March 3, 2009.
Charles Miller, Licking, pro se.
Chris Koster, Stephen David Hawke, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Charles L. Miller appeals the circuit court's judgment dismissing his declaratory judgment action on the pleadings. Miller challenges the Missouri Department of Corrections' determination that, pursuant to § 558.019.3, RSMo 2000, he must serve 85% of his sentence for second-degree murder before becoming eligible for parole. We affirm. Because a published opinion would have no precedential value, a memorandum setting for the reasons for this order has been provided to the parties. Rule 84.16(b).